                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

Courtney Mango,                            :
                                           :
               Plaintiff,                  :
                                           :             Case No. 2:19-cv-03120
       vs.                                 :
                                           :             Judge: SMITH
City of Columbus, Ohio, et al.,            :             Magistrate Judge: VASCURA
                                           :
               Defendants.                 :

     DEFENDANTS SHANE M. MAUGER AND MARIA MAUGER’S ANSWER TO
                       PLAINTIFF’S COMPLAINT
                     (Jury Demand Endorsed Hereon)

       Now comes Defendants Shane M. Mauger and Maria Mauger (Collectively “Defendants”),

by and through counsel, hereby responds to Plaintiff’s Complaint in like-numbered paragraphs as

follows:

                                        FIRST DEFENSE

       1.      There are no factual allegations in Paragraph 1; otherwise, denied.

       2.      There are no factual allegations in Paragraph 2; otherwise, denied.

       3.      Paragraph 3 is denied.

       4.      Paragraph 4 is denied for want of knowledge.

       5.      Paragraph 5 refers to a legal conclusion for which no response is required; otherwise,

denied for want of knowledge.

       6.      Paragraph 6 refers to a legal conclusion for which no response is required; otherwise,

denied for want of knowledge.

       7.      Paragraph 7 refers to a legal conclusion for which no response is required; otherwise,

denied for want of knowledge.
          8.    Paragraph 8 refers to a legal conclusion for which no response is required; otherwise,

denied for want of knowledge.

          9.    Paragraph 9 refers to a legal conclusion for which no response is required; otherwise,

denied.

          10.   Paragraph 10 refers to a legal conclusion for which no response is required;

otherwise, denied.

          11.   Paragraph 11 refers to a legal conclusion for which no response is required;

otherwise, denied.

          12.   Paragraph 12 refers to a legal conclusion for which no response is required;

otherwise, denied.

          13.   Paragraph 13 refers to a legal conclusion for which no response is required;

otherwise, denied for want of knowledge.

          14.   Paragraph 14 refers to a legal conclusion for which no response is required;

otherwise, denied for want of knowledge.

          15.   Paragraph 15 refers to a legal conclusion for which no response is required;

otherwise, denied for want of knowledge.

          16.   Paragraph 16 refers to a legal conclusion for which no response is required;

otherwise, denied for want of knowledge.

          17.   Paragraph 17 refers to a legal conclusion for which no response is required;

otherwise, denied for want of knowledge.

          18.   Paragraph 18 refers to a legal conclusion for which no response is required;

otherwise, denied for want of knowledge.
       19.     Paragraph 19 refers to a legal conclusion for which no response is required;

otherwise, denied for want of knowledge.

       20.     There are no factual allegations in Paragraph 20; otherwise, denied.

       21.     Paragraph 21 refers to a legal conclusion for which no response is required;

otherwise, denied.

       22.     Paragraph 22 is denied for want of knowledge.

       23.     Paragraph 23 is denied for want of knowledge.

       24.     There are no factual allegations in Paragraph 24; otherwise, denied.

       25.     There are no factual allegations in Paragraph 25; otherwise, denied.

       26.     There are no factual allegations in Paragraph 26; otherwise, denied.

       27.     Paragraph 27 refers to a legal conclusion for which no response is required;

otherwise, denied.

       28.     Paragraph 28 refers to a legal conclusion for which no response is required;

otherwise, denied.

       29.     Paragraph 29 refers to a legal conclusion for which no response is required;

otherwise, denied.

       30.     Paragraph 30 is denied.

       31.     Paragraph 31 is denied.

       32.     Paragraph 32 is denied.

       33.     Paragraph 33 is denied.

       34.     Paragraph 34 is denied.

       35.     Paragraph 35 is denied.

       36.     Paragraph 36 is denied.
       37.     Paragraph 37 is denied.

       38.     There are no factual allegations in Paragraph 38; otherwise, denied.

       39.     There are no factual allegations in Paragraph 39; otherwise, denied.

       40.     Paragraph 40 is denied.

       41.     Paragraph 41 is denied.

       42.     Paragraph 42 is denied.

       43.     Paragraph 43 is denied.

       44.     Paragraph 44 refers to a legal conclusion for which no response is required;

otherwise, denied.

       45.     Paragraph 45 is denied.

       46.     Paragraph 46 is denied.

       47.     Paragraph 47 is denied.

       48.     Paragraph 48 is denied.

       49.     Paragraph 49 is denied for want of knowledge.

       50.     Paragraph 50 refers to a statute that speaks for itself; otherwise, denied.

       51.     Paragraph 51 refers to a statute that speaks for itself; otherwise, denied.

       52.     Paragraph 52 refers to a legal conclusion for which no response is required;

otherwise, denied for want of knowledge.

       53.     Paragraph 53 refers to a legal conclusion for which no response is required;

otherwise, denied.

       54.     Paragraph 54 refers to a document that speaks for itself; otherwise, denied.

       55.     Paragraph 55 refers to a document that speaks for itself; otherwise, denied.

       53.     Paragraph 53 is denied.
       54.     Paragraph 54 refers to a legal conclusion for which no response is required;

otherwise, denied.

       55.     Paragraph 55 refers to a legal conclusion for which no response is required;

otherwise, denied.

       56.     Paragraph 56 is denied.

       57.     Paragraph 57 is denied.

       58.     Paragraph 58 is denied.

       59.     Paragraph 59 is denied.

       60.     Paragraph 60 is denied.

       61.     Paragraph 61 refers to a document that speaks for itself; otherwise, denied.

       62.     Paragraph 62 refers to a document that speaks for itself; otherwise, denied.

       63.     Paragraph 63 is denied.

       64.     Paragraph 64 is denied.

       65.     Paragraph 65 refers to a legal conclusion for which no response is required;

otherwise, denied.

       66.     Paragraph 66 is denied.

       67.     Paragraph 67 refers to a legal conclusion for which no response is required;

otherwise, denied.

       68.     Paragraph 68 refers to a legal conclusion for which no response is required;

otherwise, denied.

       69.     Paragraph 69 refers to a legal conclusion for which no response is required;

otherwise, denied.
       70.     Paragraph 70 refers to a legal conclusion for which no response is required;

otherwise, denied.

       71.     Paragraph 71 refers to a legal conclusion for which no response is required;

otherwise, denied.

       72.     Paragraph 72 is denied.

       73.     Paragraph 73 is denied.

       74.     Paragraph 74 is denied.

       75.     Paragraph 75 is denied.

       76.     Paragraph 76 is denied.

       77.     Paragraph 77 refers to a legal conclusion for which no response is required;

otherwise, denied.

       78.     Paragraph 78 refers to a legal conclusion for which no response is required;

otherwise, denied.

       79.     Paragraph 79 is denied.

       80.     Paragraph 80 refers to a legal conclusion for which no response is required;

otherwise, denied.

       81.     Paragraph 81 refers to a legal conclusion for which no response is required;

otherwise, denied.

       82.     There are no factual allegations in Paragraph 82; otherwise, denied.

       83.     There are no factual allegations in Paragraph 83; otherwise, denied.

       84.     There are no factual allegations in Paragraph 84; otherwise, denied.

       85.     Paragraph 85 is denied.

       86.     Paragraph 86 is denied.
       87.     Paragraph 87 is denied.

       88.     Paragraph 88 is denied.

       89.     Paragraph 89 is denied for want of knowledge.

       90.     Paragraph 90 is denied.

       91.     Paragraph 91 is denied.

       92.     Paragraph 92 is denied.

       93      Defendants reincorporate all prior responses and denials in response to Paragraph 93.

       94.     Paragraph 94 refers to a legal conclusion for which no response is required;

otherwise, denied.

       95.     Paragraph 95 refers to a legal conclusion for which no response is required;

otherwise, denied.

       96.     Paragraph 96 refers to a legal conclusion for which no response is required;

otherwise, denied.

       97.     Defendants reincorporate all prior responses and denials in response to Paragraph 93.

       98.     Paragraph 98 refers to a legal conclusion for which no response is required;

otherwise, denied.

       99.     Paragraph 99 refers to a legal conclusion for which no response is required;

otherwise, denied.

       100.    Paragraph 100 refers to a legal conclusion for which no response is required;

otherwise, denied.

       101.    Paragraph 101 refers to a legal conclusion for which no response is required;

otherwise, denied.
       102.    Paragraph 102 refers to a legal conclusion for which no response is required;

otherwise, denied.

       103.    Defendants reincorporates all prior responses and denials in response to Paragraph

103.

       104.    Paragraph 104 refers to a legal conclusion for which no response is required;

otherwise, denied.

       105.    Paragraph 105 refers to a legal conclusion for which no response is required;

otherwise, denied.

       106.    Paragraph 106 refers to a legal conclusion for which no response is required;

otherwise, denied.

       107.    Paragraph 107 refers to a legal conclusion for which no response is required;

otherwise, denied.

       108.    Paragraph 108 refers to a legal conclusion for which no response is required;

otherwise, denied.

       109.    Paragraph 109 refers to a legal conclusion for which no response is required;

otherwise, denied.

       110.    Paragraph 110 refers to a legal conclusion for which no response is required;

otherwise, denied.

       111.    Paragraph 111 refers to a legal conclusion for which no response is required;

otherwise, denied.

       112.    Defendants reincorporates all prior responses and denials in response to Paragraph

112.
       113.    Paragraph 113 refers to a legal conclusion for which no response is required;

otherwise, denied.

       114.    Paragraph 114 is denied.

       115.    Paragraph 115 refers to a legal conclusion for which no response is required;

otherwise, denied.

       116.    Paragraph 116 refers to a legal conclusion for which no response is required;

otherwise, denied.

       117.    Paragraph 117 refers to a legal conclusion for which no response is required;

otherwise, denied.

       118.    Paragraph 118 refers to a legal conclusion for which no response is required;

otherwise, denied.

       119.    Paragraph 119 refers to a legal conclusion for which no response is required;

otherwise, denied.

       120.    Paragraph 120 refers to a legal conclusion for which no response is required;

otherwise, denied.

       121.    Paragraph 121 refers to a legal conclusion for which no response is required;

otherwise, denied.

       122.    Defendants reincorporates all prior responses and denials in response to Paragraph

122.

       123.    Paragraph 123 refers to a legal conclusion for which no response is required;

otherwise, denied.

       124.    Paragraph 124 is denied.

       125.    Paragraph 125 is denied.
       126.    Paragraph 126 is denied.

       127.    Paragraph 127 is denied.

       128     Paragraph 128 refers to a legal conclusion for which no response is required;

otherwise, denied.

       129.    Paragraph 129 refers to a legal conclusion for which no response is required;

otherwise, denied.

       130.    Paragraph 130 is denied.

       131.    Paragraph 131 refers to a legal conclusion for which no response is required;

otherwise, denied.

       132.    Paragraph 132 refers to a legal conclusion for which no response is required;

otherwise, denied.

       133.    Defendants reincorporates all prior responses and denials in response to Paragraph

133.

       134.    Paragraph 134 refers to a legal conclusion for which no response is required;

otherwise, denied.

       135.    Paragraph 135 refers to a legal conclusion for which no response is required;

otherwise, denied.

       136.    Paragraph 136 refers to a legal conclusion for which no response is required;

otherwise, denied.

       137.    Paragraph 137 refers to a legal conclusion for which no response is required;

otherwise, denied.

       138.    Paragraph 138 refers to a legal conclusion for which no response is required;

otherwise, denied.
       139.    Defendants reincorporates all prior responses and denials in response to Paragraph

139.

       140.    Paragraph 140 refers to a legal conclusion for which no response is required;

otherwise, denied.

       141.    Paragraph 141 refers to a legal conclusion for which no response is required;

otherwise, denied.

       142.    Paragraph 142 refers to a legal conclusion for which no response is required;

otherwise, denied.

       143.    Paragraph 143 refers to a legal conclusion for which no response is required;

otherwise, denied.

       144.    Paragraph 144 refers to a legal conclusion for which no response is required;

otherwise, denied.

       145.    Paragraph 145 refers to a legal conclusion for which no response is required;

otherwise, denied.

       146.    Paragraph 146 refers to a legal conclusion for which no response is required;

otherwise, denied.

       147.    Defendants reincorporates all prior responses and denials in response to Paragraph

147.

       148.    Paragraph 148 is denied.

       149.    Paragraph 149 is denied.

       150.    Paragraph 150 is denied.

       151.    Paragraph 151 is denied.
       152.    Paragraph 152 refers to a legal conclusion for which no response is required;

otherwise, denied.

       153.    Paragraph 153 is denied.

       154.    Paragraph 154 is denied.

       155.    Paragraph 155 is denied.

       156.    Defendants reincorporates all prior responses and denials in response to Paragraph

156.

       157.    Paragraph 157 is denied.

       158.    Paragraph 158 is denied.

       159.    Paragraph 159 refers to a legal conclusion for which no response is required;

otherwise, denied.

       160.    Paragraph 160 is denied.

       161.    Paragraph 161 refers to a legal conclusion for which no response is required;

otherwise, denied.

       162.    Defendants reincorporates all prior responses and denials in response to Paragraph

162.

       163.    Paragraph 163 is denied.

       164.    Paragraph 164 is denied.

       165.    Paragraph 165 is denied.

       166.    Paragraph 166 is denied.

       167.    Paragraph 167 refers to a legal conclusion for which no response is required;

otherwise, denied.
        168.      Paragraph 168 refers to a legal conclusion for which no response is required;

otherwise, denied.

        169.      There are no factual allegations in Paragraph 169.

                                           SECOND DEFENSE

        170.      The Defendants deny all allegations contained in Plaintiff’s Complaint not

expressly admitted in this Answer.

                                              THIRD DEFENSE

        171.      Plaintiff has failed to mitigate damages, if any.

                                             FOURTH DEFENSE

        172.      Plaintiff is barred by the doctrines of waiver, estoppel, laches or by the applicable

statutes of limitations.

                                               FIFTH DEFENSE

        173.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                              SIXTH DEFENSE

        174.      Plaintiff has failed to join necessary and indispensable parties.

                                            SEVENTH DEFENSE

        175.      Plaintiff’s claim for damages violates the due process clauses of the Federal and

Ohio Constitutions.

                                             EIGHTH DEFENSE

        176.      Some or all of the claims set forth in Plaintiff’s Complaint filed herein are barred

by an intervening and/or superseding cause thereby relieving the Defendants of all and any

responsibility.
                                             NINTH DEFENSE

          177.   The damages sustained by the Plaintiff, if any, were the direct and proximate result

of the liability of other persons and/or parties and/or entities, other than the Defendants and as the

result thereof the right of recovery of the Plaintiff against the Defendants must be diminished in

whole or in part accordingly.

                                             TENTH DEFENSE

          178.   Defendants enjoy a qualified and/or absolute immunity, including statutory

immunity under R.C. § 2307.22, et seq. and/or legislative immunity and/or privilege in this case.

                                          ELEVENTH DEFENSE

          179.   Defendants’ actions are protected by a qualified and/or absolute privilege. These

Defendants have judicial immunity, qualified immunity, absolute immunity, legislative immunity,

a qualified privilege and/or absolute privilege which bars Plaintiff’s action.

                                          TWELFTH DEFENSE

          180.   Plaintiff’s claims are subject to the immunities, defenses, and limitations on

damages set forth in Chapter 2744 of the Ohio Revised Code and other applicable statutory

immunity.

                                        THIRTEENTH DEFENSE

          181.   Any allocation of fault by a trier of fact must be consistent with R.C. § 2307.22, et

seq., R.C. § 2307.23, et seq.

                                        FOURTEENTH DEFENSE

          182.   Any allocation of liability must include the fault of non-parties per R.C. § 2307.23,

et seq.
                                        FIFTEENTH DEFENSE

       183.    Plaintiff’s claims are barred by the doctrine of collateral estoppel, issue preclusion,

res judicata, failure to join claims and any other defenses which arise out of both the Civil Rules

and common law relating to failure to join claims.

                                        SIXTEENTH DEFENSE

       184.    Plaintiff failed to exhaust state law remedies.

WHEREFORE, the Defendants pray that Plaintiff’s Complaint be dismissed with prejudice and that

Plaintiffs be ordered to pay all costs and reasonable attorney fees sustained by these Defendants.


                                                      Respectfully submitted,

                                                      /s/ Jackie M. Jewell_____________
                                                      Jackie M. Jewell      (0090499)
                                                      Thomas N. Spyker      (0098075)
                                                      REMINGER CO., LPA
                                                      200 Civic Center Drive, Suite 800
                                                      Columbus, OH 43215
                                                      (614) 228-1311; FAX (614) 232-2410
                                                      jjewell@reminger.com
                                                      spyker@reminger.com

                                                      Counsel for Defendants Shane M. Mauger
                                                      and Maria Mauger

                                         JURY DEMAND

       Now come Defendants and hereby requests a jury to hear all of the issues of this case.


                                              /s/ Jackie M. Jewell
                                              Jackie M. Jewell        (0090499)
                                              Thomas N. Spyker        (0098075)
                                  CERTIFICATE OF SERVICE

         I hereby certify a true and accurate copy of the foregoing was served via the court’s electronic
filing system, this 16th day of September 2019 upon all parties of record.


                                                        /s/ Jackie M. Jewell
                                                        Jackie M. Jewell         (0090499)
                                                        Thomas N. Spyker        (0098075)
